NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 26, 2021 *
                                Decided March 26, 2021

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

No. 20-2643

UNITED STATES OF AMERICA,                         Appeal from the United States District Court
     Plaintiff-Appellee,                          for the Northern District of Illinois,
                                                  Eastern Division.

      v.                                          No. 07 CR 853

ROBERT BRUNT,                                     Ronald A. Guzmán,
    Defendant-Appellant.                          Judge.


                                       ORDER

       Robert Brunt, a federal inmate, appeals the denial of his motion for
compassionate release under 18 U.S.C. § 3582(c). Brunt argues that if he remains
incarcerated and contracts COVID-19, his morbid obesity and hypertension place him at
increased risk of serious illness or death. The district court agreed with Brunt that his


      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2643                                                                 Page 2

medical conditions were serious but denied his request after concluding that the
sentencing factors under 18 U.S.C. § 3553(a) did not support early release. Because this
determination was an appropriate exercise of the court’s discretion, we affirm.

       Brunt is serving a 151-month sentence at FPC-Duluth in Minnesota for his role in
an elaborate financing-fraud scheme involving the purchase and resale of properties
from the U.S. Department of Housing and Urban Development. He was tried and
convicted of five counts of wire fraud, 18 U.S.C. § 1343, six counts of mail fraud, 18
U.S.C. § 1341, and one count of money laundering. 18 U.S.C. § 1957. His projected
release date is December 2023.

       In early 2020, Brunt moved for compassionate release based on the COVID-19
pandemic and his medical conditions, which include morbid obesity, hypertension,
sleep apnea, and inflammatory bowel disease. The district court denied the motion
without prejudice, noting that Brunt had not exhausted his administrative remedies as
required by 18 U.S.C. § 3582(c)(1)(A) or provided any information about the effect of the
virus at this facility. With counsel’s assistance, Brunt amended his motion to elaborate
upon his risk profile and request home confinement. The court dismissed the amended
motion without prejudice on grounds that only the Bureau of Prisons may grant home
confinement under 18 U.S.C. § 3624(c)(2), and Brunt still had not exhausted his
administrative remedies.

       After exhausting administrative remedies, Brunt renewed his motion for
compassionate release. He reiterated that COVID-19 and his health conditions provided
an “extraordinary and compelling reason” for release, adding that FPC-Duluth had four
confirmed cases of the virus.

       The district court denied Brunt’s motion because he failed to demonstrate that
there were “extraordinary and compelling reasons” under § 3582(c)(1)(A) warranting
release. The court acknowledged that Brunt’s obesity is a serious medical condition but
found this consideration outweighed by the § 3553(a) sentencing factors—specifically
the seriousness of the fraud scheme, Brunt’s extensive criminal history, and the need to
protect the public from his future conduct.

      On appeal, Brunt argues that the court abused its discretion in denying his
motion because it did not adequately weigh the § 3553(a) sentencing factors. He
contends that the court gave too little weight to his compromised medical condition and
too much to his criminal history.
No. 20-2643                                                                  Page 3



        The district court did not abuse its “considerable discretion” in denying Brunt’s
motion. United States v. Saunders, 986 F.3d 1076, 1077 (7th Cir. 2021). District courts may
modify an inmate’s sentence under 18 U.S.C. § 3582 only when the inmate has shown
“extraordinary and compelling reasons for release” and the § 3553(a) sentencing factors
support doing so. See United States v. Gunn, 980 F.3d 1178, 1179–80 (7th Cir. 2020). Here,
the court adequately supported its decision by highlighting Brunt’s extensive criminal
history (which made him “a poor candidate for rehabilitation”); the seriousness of the
fraud (in its sophistication, scale, and damage done to so many victims); and the need
for his continuing incarceration to provide just punishment and promote respect for the
law.

       Lastly, Brunt asserts for the first time that the court overlooked his post-
conviction efforts at rehabilitation, including coursework and the creation of a charity.
But he forfeited this argument by not raising it first before the district court.
See United States v. Kopp, 922 F.3d 337, 341 (7th Cir. 2019).

                                                                               AFFIRMED